                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Janet T. Neff
 v.
                                                            Case No. 1:19-cr-00276
 CESAR JAMES PINTO,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a four-count Indictment. Counts 1 and 4

charge him with possession with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C); count 2 charges him with felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1); and count 3 charges him with possession of a

firearm in furtherance of drug trafficking, in violation of 18 U.S.C § 924(c)(1)(A)(i).

Given the nature of the charges, there is a statutory rebuttable presumption in favor

of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on December 5, 2019, at

which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral
submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of non-appearance. The Court also finds, as explained on

the record, that the government has sustained its burden by clear and convincing

evidence that he is a danger to the community. Further, the Court finds that there

is no condition or combination of conditions of release that will ensure the safety of

the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on December 6, 2019.


Date December 6, 2019                                /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                          2
